 1   Chet A. Kronenberg (State Bar No. 222335)
     ckronenberg@stblaw.com
 2   SIMPSON THACHER & BARTLETT LLP
     1999 Avenue of the Stars, 29th Floor
 3   Los Angeles, California 90067
     Telephone: (310) 407-7500
 4   Facsimile: (310) 407-7502
 5   Jonathan K. Youngwood (pro hac vice)
     jyoungwood@stblaw.com
 6   Janet A. Gochman (pro hac vice)
     jgochman@stblaw.com
 7   Isaac M. Rethy (pro hac vice pending)
     irethy@stblaw.com
 8   Dean McGee (pro hac vice)
     dean.mcgee@stblaw.com
 9   Meredith D. Karp (pro hac vice)
     meredith.karp@stblaw.com
10   SIMPSON THACHER & BARTLETT LLP
     425 Lexington Avenue
11   New York, New York 10017
     Telephone: (212) 455-2000
12   Facsimile: (212) 455-2502
13   Attorneys for Defendants SeaWorld
     Entertainment, Inc., James M. Heaney, Marc
14   Swanson, and The Blackstone Group L.P.
15
                               UNITED STATES DISTRICT COURT
16
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
17
18   LOU BAKER, individually and on             Case No. 3:14-cv-02129-MMA-AGS
     behalf of all others similarly situated,
19                                              DECLARATION OF JONATHAN K.
                                 Plaintiff,     YOUNGWOOD IN SUPPORT OF
20                                              MOTION TO EXCLUDE THE
                          v.                    TESTIMONY OF CHAD COFFMAN
21   SEAWORLD ENTERTAINMENT,                    Action Filed: September 9, 2014
22   INC., et al.,                              Trial Date: September 5, 2019

23                               Defendants.    Hearing:   August 12, 2019, 2:30 p.m.
                                                Room:      3D
24                                              Judge:     Hon. Michael M. Anello

25                                              [Filed concurrently herewith: Notice of
                                                Motion and Motion to Exclude the
26                                              Testimony of Chad Coffman;
                                                Memorandum of Points and
27                                              Authorities]

28
 1               DECLARATION OF JONATHAN K. YOUNGWOOD
 2               I, Jonathan K. Youngwood, hereby declare:
 3               1.      I am a member of the bar of the State of New York and I am
 4   admitted pro hac vice to practice before this Court. I am a partner of Simpson
 5   Thacher & Bartlett LLP, counsel for Defendants SeaWorld Entertainment, Inc.
 6   (“SeaWorld”), James M. Heaney, Marc Swanson and The Blackstone Group L.P.
 7   (collectively, “Defendants”). I make this declaration in support of Defendants’
 8   Motion to Exclude the Testimony of Chad Coffman. The statements contained
 9   herein are within my personal knowledge or the files of my firm.
10               2.      Attached hereto are true and correct copies of the following:
11
12    Expert Report of Chad Coffman, dated January 22, 2019.                        Exhibit 1
13    Expert Rebuttal Report of Chad Coffman, dated March 1, 2019.                  Exhibit 2
14
      Excerpts from the transcript of the deposition of Chad Coffman,               Exhibit 3
15    held on July 20, 2017.
16    SeaWorld’s Press Release (Form 8-K), filed with the SEC on                    Exhibit 4
17    August 13, 2014.
18    Excerpts from SeaWorld’s Press Release (Form 8-K), filed with the             Exhibit 5
19    SEC on March 13, 2014.

20    Excerpts from the transcript of the deposition of Chad Coffman,               Exhibit 6
      held on March 26, 2019.
21
22    “SEAS: Seasick, But Sticking With Buy,” MoffettNathanson                      Exhibit 7
      Research (Aug. 13, 2014), bearing Bates numbers
23    LEWIS_SW00430 through LEWIS_SW00437.
24
      “SEAS: 2Q14 Earnings Review; Reiterate BUY Rating,” KeyBanc                   Exhibit 8
25    Capital Markets (Aug. 14, 2014), bearing Bates numbers
      COFFMAN-01746 through COFFMAN-01754.
26
27    “SEAS: Downgrading Rating-Significantly Lower                                 Exhibit 9
      Guidance/Visibility,” Wells Fargo (Aug. 14, 2014), bearing Bates
28                                          1
                      Declaration of Jonathan K. Youngwood in Support of Defendants’
                             Motion to Exclude the Testimony of Chad Coffman
                                                                    Case No. 3:14-cv-02129-MMA-AGS
 1   numbers COFFMAN-01762 through COFFMAN-01774.
 2   SeaWorld Entertainment, Inc., 2Q14 Earnings Call Transcript,                Exhibit 10
 3   Thomson Reuters, dated August 13, 2014.
 4   Material produced by Defendants, bearing Bates numbers                      Exhibit 11
 5   BakerSW0293368 through BakerSW0293369.

 6   Expert Rebuttal Report of Craig M. Lewis, dated March 1, 2019.              Exhibit 12
 7   “Attendance rising, thesis intact,” Macquarie (USA) Equities                Exhibit 13
 8   Research (Jan. 17, 2014), bearing Bates numbers COFFMAN-
     01457 through COFFMAN-01464.
 9
10   Paul Herbig et al., A Model of Reputation Building and                      Exhibit 14
     Destruction, 31 J. Bus. Res. 23 (1994), bearing Bates numbers
11   COFFMAN-00950 through COFFMAN-00958.
12        Executed this 15th day of April, 2019 at New York, New York.
13
                                                   /s/ Jonathan K. Youngwood
14
                                                     Jonathan K. Youngwood
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             2
                   Declaration of Jonathan K. Youngwood in Support of Defendants’
                          Motion to Exclude the Testimony of Chad Coffman
                                                                 Case No. 3:14-cv-02129-MMA-AGS
